DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose nor sufficiently suggest a combination of features as claimed and arranged by applicant when read in light of the specification.
Regarding Claim 12:
	Kammann discloses:
A method for providing a maximum traction coefficient between a tire and a surface on which the tire runs.  Paragraph [0037] describes finding a reference curve of the coefficient of friction, and describes the maximum being point 20 on this curve.
by an on- board processing device on a vehicle in real-time, the method comprising.  Paragraph [0024] describes a memory and paragraph [0026] describes a computing unit, which is equivalent to a processor.
detecting current traction coefficient.  Paragraph [0037] describes detecting the momentary slip and coefficient friction at measuring points 22 and 24.
forming a first tuple from the detected slip and the detected traction coefficient.  Paragraph [0037] describes using the two measuring points 22 and 24 and computing a slope.  This slope is then compared to the reference curve to 
detecting current slip of the tire on the surface.  Paragraph [0036] and figure 1 describe a slip between the tire 12 and the underlying surface 14.
Kammann does not teach a plurality of predetermined traction characteristic curves, whereby each characteristic curve describes a different traction behavior of the tire.
providing a plurality of predetermined traction characteristic curves in a memory of the on-board processing device, whereby each characteristic curve describes a different traction behavior of the tire.  Paragraph [0034] and figure 2 describes several traction curves 2a, 2b, and 2c show different roadway conditions, such as dry concrete, wet concrete, and black ice.  Paragraph [0043] and figure 3 describe various curves representing adhesion conditions on various substrates.  
	However, the prior art of record fails to disclose:
detecting a pitch based on the detected slip.
providing a plurality of predetermined pitch characteristic curves in the memory of the on-board processing device, whereby each pitch characteristic curve describes a different pitch curve of the tire.  
forming a second tuple from the detected slip and the detected pitch; 
operating the processing device to choose a traction characteristic curve from the plurality of predetermined traction characteristic curves that best matches to the first tuple; 
operating the processing device to choose a pitch characteristic curve from the plurality of predetermined pitch characteristic curves based on the second tuple; 
and providing the maximum traction coefficient from the processing device of the chosen pitch characteristic curve.
	Claims 3-9 and 12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Powers (US Pub No: 2015/0166072 A1): Systems and methods for obtaining data about road conditions as they pertain to an individual vehicle, using this information to build a model of vehicle behavior as a function of its environment, and aggregating information concerning multiple vehicles along with data from other sources in order to predict vehicle behavior in future environments.
Germann (US Patent No: 6,754,615 B1): Method of simulating the performance of a vehicle on a roadway on a power train test bed with the help of torque-controlled electric load machines mounted on the shafts of the power train of the vehicle and with the help of a computer with a vehicle model stored therein and a tire model simulating the slip-dependent friction, in which method the angular wheel speed is measured on at least one of the shafts, and the tire model determines a force transmitted from the tire to the roadway at this angular wheel speed on the basis of the tire model using a vehicle velocity and a tire normal force, and it also determines 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665